Order, Supreme Court, New York County, entered July 23, 1980 denying in part a protective order, is unanimously modified, on the law and the facts, without costs, to the extent of directing that the examination of defendant Dover Insurance Co., Ltd., shall take place in the State of New York not later than three weeks before the trial, or on such earlier date as defendant’s attorneys shall on two weeks notice notify plaintiff’s attorneys that a representative of defendant Dover will be available in New York for deposition. Presumably plaintiff is entitled on demand to discovery of the statements and documents allegedly misrepresenting the value of plaintiff’s property, statements and documents which are referred to in the answer (cf. CPLR 3120; Civ Prac Act, § 327). The remaining issues in the case do not appear to be matters as to which deposition of the defendant Dover can be sufficiently helpful to warrant the inconvenience of directing defendant Dover, whose offices are in California, to produce a witness in New York immediately. Concur — Birns, J.P., Sullivan, Ross, Markewich and Silverman, JJ.